Case 2:19-cv-04504-MWF-KS Document 64-1 Filed 03/18/20 Page 1 of 16 Page ID #:533




                          Exhibit 1
Case
 Case2:19-cv-04504-MWF-KS
      2:19-cv-04504-MWF-KS Document
                            Document64-1 Filed02/25/20
                                     61 Filed  03/18/20 Page
                                                         Page12ofof15
                                                                    16 Page
                                                                        PageID
                                                                             ID#:476
                                                                                #:534


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA                          JS-6
                           CIVIL MINUTES—GENERAL

  Case No. CV 19-4504-MWF (KSx)                       Date: February 25, 2020
  Title:   Carly Lemmon, et al. v. Snap, Inc.

  Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

            Deputy Clerk:                             Court Reporter:
            Rita Sanchez                              Not Reported

            Attorneys Present for Plaintiff:          Attorneys Present for Defendant:
            None Present                              None Present

  Proceedings (In Chambers): ORDER RE: MOTION TO DISMISS FIRST
                             AMENDED COMPLAINT [50]

        Before the Court is Defendant Snap Inc.’s (“Snap”) Motion to Dismiss the First
  Amended Complaint (the “Motion”), filed on December 16, 2019. (Docket No. 50).
  On January 13, 2020, Plaintiffs Carly Lemmon, et al. filed an Opposition. (Docket No.
  56). On January 27, 2020, Defendant filed a Reply. (Docket No. 57).

       The Court has read and considered the papers filed in connection with the
  Motion, and held a hearing on February 10, 2020.

        For the reasons discussed below, the Motion is GRANTED without leave to
  amend. Plaintiff’s claim is barred under the Communications Decency Act because
  the Speed Filter is a content neutral tool.

  I.     BACKGROUND

         Plaintiffs commenced this action on May 23, 2019. (Complaint (Docket No. 1)).
  Plaintiffs filed a First Amended Complaint (“FAC”) on November 18, 2019. (Docket
  No. 47).

         The FAC alleges the following facts, which the Court takes as true and construes
  in the light most favorable to Plaintiffs. See, e.g., Schueneman v. Arena Pharm., Inc.,
  840 F.3d 698, 704 (9th Cir. 2016) (restating generally-accepted principle that
  “[o]rdinarily, when we review a motion to dismiss under Federal Rule of Civil
  Procedure 12(b)(6), we accept a plaintiff’s allegations as true ‘and construe them in the
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              1
Case
 Case2:19-cv-04504-MWF-KS
      2:19-cv-04504-MWF-KS Document
                            Document64-1 Filed02/25/20
                                     61 Filed  03/18/20 Page
                                                         Page23ofof15
                                                                    16 Page
                                                                        PageID
                                                                             ID#:477
                                                                                #:535


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                           CIVIL MINUTES—GENERAL

  Case No. CV 19-4504-MWF (KSx)                        Date: February 25, 2020
  Title:   Carly Lemmon, et al. v. Snap, Inc.

  light most favorable’ to the plaintiff”) (quoting Zucco Partners, LLC v. Digimarc
  Corp., 552 F.3d 981, 989 (9th Cir. 2009)).

         On May 28, 2017, seventeen-year-old Jason Davis was driving on Cranberry
  Road in Walworth County, Wisconsin. (Id. ¶ 63). Seventeen-year-old Hunter Morby
  and twenty-year-old Landen Brown were passengers in the vehicle. (Id. ¶¶ 6, 64). The
  car crashed into a tree, and all three boys were killed. (Id. ¶¶ 6, 70). Plaintiffs allege
  that Defendant’s Speed Filter prompted the boys to drive at such dangerous speed. (Id.
  ¶¶ 7, 8).

         Prior to the accident at issue, one or more of the boys had downloaded Snapchat
  to their mobile phones. (Id. ¶ 65). At some point before the accident, twenty-year-old
  Brown opened his Snapchat app. (Id. ¶ 66). Shortly before 7:00 p.m., the car began
  accelerating to a speed significantly above the speed limit, and one “Snap” captured
  the boys’ speed at 123 miles per hour. (Id. ¶ 69). “[W]ithin minutes” of the 123-
  MPH-Snap, the car ran off the road and crashed into a tree. (Id. ¶ 70). Walworth
  County Sheriff investigators estimated the speed of the vehicle to be 113 miles per
  hour at the time of the crash. (Id. ¶ 72). Plaintiffs allege that Snapchat was a critical
  cause of the accident. (Id. ¶ 19).

         Carly Lemmon and Michael Morby are residents of Wisconsin and the parents
  of Hunter Morby. (Id. ¶ 17). They assert claims for wrongful death as the surviving
  parents of Hunter Morby. (Id.). Michael Morby also asserts, as administrator of the
  estate, claims for his son’s personal injuries. (Id.).

         Samantha Brown and Marlo Brown are residents of Wisconsin and the parents
  of Landen Brown. (Id. ¶ 18). They assert claims for wrongful death as the surviving
  parents of Landen Brown. (Id.). Marlo Brown also asserts, as administrator of the
  estate, claims for his son’s personal injuries. (Id.).

         Snap is a corporation headquartered in California. (Id. ¶ 20). It is a social media
  company that supplies consumers with products focused on mobile photos and videos.
  (Id. ¶ 24). Snap’s products allow users to create, upload, post, send, receive, share, and
  store digital content. (Id.). Snap’s primary social media product is its mobile
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              2
Case
 Case2:19-cv-04504-MWF-KS
      2:19-cv-04504-MWF-KS Document
                            Document64-1 Filed02/25/20
                                     61 Filed  03/18/20 Page
                                                         Page34ofof15
                                                                    16 Page
                                                                        PageID
                                                                             ID#:478
                                                                                #:536


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                           CIVIL MINUTES—GENERAL

  Case No. CV 19-4504-MWF (KSx)                       Date: February 25, 2020
  Title:   Carly Lemmon, et al. v. Snap, Inc.

  application, Snapchat, which in turn has numerous products and features contained
  within it. (Id.).

         For some time before May 28, 2017, Snap created and distributed, within the
  Snapchat app, a feature that allows users to record their real-life speed, including as a
  driver or passenger, and overlay that speed onto a mobile photo or video. (Id. ¶ 25).
  This feature is known as the Speed Filter. (Id.). Snapchat users can then share, on
  social media, that mobile photo or video with their real-life speed as a “Snap,” which is
  Snapchat’s messaging product. (Id. ¶ 26).

         Snap rewards, in unknown, variable, and changing ways, users who consume
  Snapchat in excessive and dangerous ways. (Id. ¶ 27). Such rewards include trophies,
  streaks, and social recognition. (Id.). Snap knows or should know that its design has
  created extreme and addictive behaviors by its largely teenage and young-adult users,
  and indeed, has purposefully designed its products to encourage such behavior. (Id.).
  All of the achievements and trophies in Snapchat are unknown to users, and users do
  not even know about the achievement until they unlock it. (Id. ¶ 28). The fun of
  figuring out what you might win is Snapchat’s appeal. (Id. ¶ 29). In other words, even
  if Snap does not actually reward its teenage and young-adult users any prizes or
  rewards or trophies for recording a 100-MPH-Snap, Snap’s users do not know that.
  (Id. ¶ 31). Many of them believe that they will be rewarded by recording a 100-MPH
  or faster Snap, or at the very least, they want to find out if they will be so rewarded.
  (Id.).

          Snap knew or should have known that, prior to May 28, 2017, many of its users
  were drivers of, or passengers in, cars driven at speeds of 100 m.p.h. or more because
  they wanted to use Snapchat to capture a mobile photo or video showing them hitting
  100 m.p.h. and then share the Snap with their friends. (Id. ¶ 33). Plaintiffs allege that
  this is a game for Snap and many of its users, the vast majority of whom are teenagers
  and young adults. (Id. ¶ 34). Specifically, Plaintiffs provide the following explanation
  of the game: “Go as fast as you can until you hit 100 m.p.h., Snap a photo or video,
  and then share the 100-MPH-Snap on Snapchat.” (Id.).


  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              3
Case
 Case2:19-cv-04504-MWF-KS
      2:19-cv-04504-MWF-KS Document
                            Document64-1 Filed02/25/20
                                     61 Filed  03/18/20 Page
                                                         Page45ofof15
                                                                    16 Page
                                                                        PageID
                                                                             ID#:479
                                                                                #:537


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

  Case No. CV 19-4504-MWF (KSx)                        Date: February 25, 2020
  Title:   Carly Lemmon, et al. v. Snap, Inc.

          Regardless of whether Snap intended to encourage dangerous speeding, Snap
  knew or should have known that it was, in fact, encouraging dangerous speeding,
  either by users while drivers or passengers. (Id. ¶ 39). Even if Snap may not have
  intended for its product to tell users to “go faster,” Plaintiffs allege that this is
  nonetheless the exact message its users receive. (Id. ¶ 40). Plaintiffs provide four
  illustrative examples of why Snap did realize or should have realized that it was
  affecting the driving behavior of its users. (Id. ¶ 41).

        First, before September 2015, a petition on www.change.org called on Snapchat
  to address its role in encouraging dangerous speeding. (Id. ¶ 44).

         Second, on September 10, 2015, Wentworth Maynard was catastrophically
  injured in Clayton County, Georgia, in a motor vehicle collision involving Snapchat.
  (Id. ¶ 20). On that day, Christal McGee was driving in Georgia with three other
  passengers. (Id. ¶ 46). McGee was going approximately 107 m.p.h. when she
  impacted Maynard’s car. (Id. ¶ 54). Maynard claims Snapchat facilitated McGee’s
  excessive speeding because McGee was motivated to drive at an excessive speed to
  obtain recognition and to share her experience through Snapchat. (Id. ¶ 53).

        Third, in December 2015, a news report documented that three young women
  near Philadelphia, Pennsylvania, were encouraged by Snapchat to drive at excessive
  speeds, and as a result, they crashed into a parked tractor-trailer. (Id. ¶ 57). All three
  died. (Id.). According to the news report, the victims’ families say that Snapchat was
  used on the night of the car crash. (Id. ¶ 58).

         Fourth, in October 2016, a news report documented that two young people were
  driving near Tampa, Florida, and using Snapchat. (Id. ¶ 60). The couple tracked their
  speed to over 115 m.p.h. (Id.). The couple lost control of their car and hit a minivan.
  (Id.). Five people died as a result of that car crash. (Id.).

        Despite its knowledge of the danger of its product in encouraging driving at
  excessive speeds, Snap did not remove or restrict access to Snapchat while traveling at
  dangerous speeds or otherwise properly address the danger it created. (Id. ¶ 75).

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              4
Case
 Case2:19-cv-04504-MWF-KS
      2:19-cv-04504-MWF-KS Document
                            Document64-1 Filed02/25/20
                                     61 Filed  03/18/20 Page
                                                         Page56ofof15
                                                                    16 Page
                                                                        PageID
                                                                             ID#:480
                                                                                #:538


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

  Case No. CV 19-4504-MWF (KSx)                         Date: February 25, 2020
  Title:   Carly Lemmon, et al. v. Snap, Inc.

  Furthermore, Snap’s warnings disclaimers are inadequate, unreasonable, and
  ineffective. (Id. ¶¶ 77-79).

        Based on the following allegations, Plaintiffs bring a claim for negligence and
  seeks punitive damages. (Id. ¶¶ 80-87).

  II.    LEGAL STANDARD

         “Dismissal under Rule 12(b)(6) is proper when the complaint either (1) lacks a
  cognizable legal theory or (2) fails to allege sufficient facts to support a cognizable
  legal theory.” Somers v. Apple, Inc., 729 F.3d 953, 959 (9th Cir. 2013).

         In ruling on the Motion under Rule 12(b)(6), the Court follows Bell Atlantic
  Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009).
  “To survive a motion to dismiss, a complaint must contain sufficient factual matter . . .
  to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting
  Twombly, 550 U.S. at 570). The Court must disregard allegations that are legal
  conclusions, even when disguised as facts. See id. at 681 (“It is the conclusory nature
  of respondent’s allegations, rather than their extravagantly fanciful nature, that
  disentitles them to the presumption of truth.”); Eclectic Properties E., LLC v. Marcus
  & Millichap Co., 751 F.3d 990, 996 (9th Cir. 2014). “Although ‘a well-pleaded
  complaint may proceed even if it strikes a savvy judge that actual proof is improbable,’
  plaintiffs must include sufficient ‘factual enhancement’ to cross ‘the line between
  possibility and plausibility.’” Eclectic Properties, 751 F.3d at 995 (quoting Twombly,
  550 U.S. at 556–57) (internal citations omitted).

         The Court must then determine whether, based on the allegations that remain
  and all reasonable inferences that may be drawn therefrom, the Complaint alleges a
  plausible claim for relief. See Iqbal, 556 U.S. at 679; U.S. ex rel. Cafasso v. Gen.
  Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 (9th Cir. 2011). “Determining whether a
  complaint states a plausible claim for relief is ‘a context-specific task that requires the
  reviewing court to draw on its judicial experience and common sense.’” Ebner v.
  Fresh, Inc., No. 13-56644, 2016 WL 5389307, at *2 (9th Cir. Sept. 27, 2016) (as
  amended) (quoting Iqbal, 556 U.S. at 679). Where the facts as pleaded in the
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              5
Case
 Case2:19-cv-04504-MWF-KS
      2:19-cv-04504-MWF-KS Document
                            Document64-1 Filed02/25/20
                                     61 Filed  03/18/20 Page
                                                         Page67ofof15
                                                                    16 Page
                                                                        PageID
                                                                             ID#:481
                                                                                #:539


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

  Case No. CV 19-4504-MWF (KSx)                         Date: February 25, 2020
  Title:   Carly Lemmon, et al. v. Snap, Inc.

  Complaint indicate that there are two alternative explanations, only one of which
  would result in liability, “plaintiffs cannot offer allegations that are merely consistent
  with their favored explanation but are also consistent with the alternative explanation.
  Something more is needed, such as facts tending to exclude the possibility that the
  alternative explanation is true, in order to render plaintiffs’ allegations plausible.” Id.
  at 996–97; see also Somers, 729 F.3d at 960.

  III.   DISCUSSION

         A.    Request for Judicial Notice

        Along with its Motion, Defendant filed a Request for Judicial Notice (“RJN”) on
  December 16, 2019. (Docket No. 51). On January 13, 2020, Plaintiffs filed an
  Opposition. (Docket No. 56). On January 27, 2020, Defendant filed a Reply. (Docket
  No. 58).

         Under Rule 12(d) of the Federal Rules of Civil Procedure, if the Court considers
  matters outside the pleadings in ruling on a motion to dismiss that motion must be
  converted into one for summary judgment. Fed. R. Civ. P. 12(d). As a general rule, “a
  district court may not consider any material beyond the pleadings in ruling on a Rule
  12(b)(6) motion.” Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). An
  exception to this general rule exists for (1) materials that are attached to or necessarily
  relied upon in the complaint, and (2) matters of public record. Id. at 688-89.

       In the RJN, Defendant requests that the Court take judicial notice of six
  documents. (See RJN at 1).

        The first three documents relate to warnings and terms of service: (1) Snapchat’s
  pop-up warning that appeared on or before May 28, 2017, when a user first opened the
  Speed Filter (Docket No. 33-1); (2) Snapchat’s pop-up warning that appeared on or
  before May 28, 2017, when a user exceeded 15 m.p.h. while using the Speed Filter
  (Docket No. 33-2); and (3) Snap’s Terms of Service in effect on or before May 28,
  2017 (Docket No. 33-3). The Court has previously taken judicial notice of the three
  documents because they were incorporated by reference in Plaintiff’s Complaint. (See
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              6
Case
 Case2:19-cv-04504-MWF-KS
      2:19-cv-04504-MWF-KS Document
                            Document64-1 Filed02/25/20
                                     61 Filed  03/18/20 Page
                                                         Page78ofof15
                                                                    16 Page
                                                                        PageID
                                                                             ID#:482
                                                                                #:540


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

  Case No. CV 19-4504-MWF (KSx)                        Date: February 25, 2020
  Title:   Carly Lemmon, et al. v. Snap, Inc.

  Docket No. 44 at 6-8). For the reasons stated in the Court’s prior order, the Court
  determines that the three documents are incorporated by reference in Plaintiff’s FAC.

         The next three documents are several articles that are quoted or referenced in the
  FAC. (Docket Nos. 53-1, 53-2, 53-3). Defendant asserts that Plaintiffs repeatedly
  refer to these articles and rely on them to support their argument that Defendant is
  liable for the accident here. (RJN at 4). Therefore, Defendant argues that the three
  articles are subject to judicial notice. (Id.).

         In response, Plaintiffs do not dispute that they cited to the three articles. (Opp.
  to RJN at 1). Instead, they assert that there is no basis or reason for taking judicial
  notice of the articles because the Court is not deciding facts on a motion to dismiss.
  (Id.). The Court agrees with Plaintiffs with respect to these three articles; because the
  Court need not rely on the three articles in ruling on this Motion, the request for
  judicial notice with respect to the three articles is denied as moot.

        Therefore, the RJN is GRANTED in part with respect to the terms of use and
  warnings and DENIED in part with respect to the three articles.

         B.    Communications Decency Act

      Defendant argues that Plaintiffs’ claim fails because it is barred by the
  Communications Decency Act (“CDA”). (Mot. at 19-25).

         CDA provides that “[n]o provider . . . of an interactive computer service shall be
  treated as the publisher or speaker of any information provided by another information
  content provider.” 47 U.S.C. § 230(c)(1) (emphasis added). “The prototypical service
  qualifying for [CDA] immunity is an online messaging board (or bulletin board) on
  which Internet subscribers post comments and respond to comments posted by others.”
  Kimzey v. Yelp! Inc., 836 F.3d 1263, 1266 (9th Cir. 2016) (internal quotations omitted).

         The Ninth Circuit provides a three-prong test for Section 230 immunity. Barnes
  v. Yahoo!, Inc., 570 F.3d 1096, 1100 (9th Cir. 2009). Immunity from liability exists
  for “(1) provider or user of an interactive computer service (2) whom a plaintiff seeks
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              7
Case
 Case2:19-cv-04504-MWF-KS
      2:19-cv-04504-MWF-KS Document
                            Document64-1 Filed02/25/20
                                     61 Filed  03/18/20 Page
                                                         Page89ofof15
                                                                    16 Page
                                                                        PageID
                                                                             ID#:483
                                                                                #:541


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

  Case No. CV 19-4504-MWF (KSx)                         Date: February 25, 2020
  Title:   Carly Lemmon, et al. v. Snap, Inc.

  to treat, under a state law cause of action, as a publisher or speaker (3) of information
  provided by another information content provider.” Id. at 1100-01. “When a plaintiff
  cannot allege enough facts to overcome Section 230 immunity, a plaintiff’s claims
  should be dismissed.” Dyroff v. Ultimate Software Grp., Inc., 934 F.3d 1093, 1097
  (9th Cir. 2019).

          As before, Plaintiffs appear to concede that the first two prongs apply and only
  challenge the third prong. They argue that they are not seeking to hold Defendant
  liable for another’s content, but rather Defendant’s own content, namely the Speed
  Filter. (Opp. at 22). Therefore, Plaintiffs argue that the Court need not look at whether
  the Speed Filter is a “neutral tool.” (Id. at 23). In response, Defendant argues that
  Speed Filter is not “content in and of [itself],” but is a content-neutral tool that
  facilitates the communication and content of others. (Reply at 19).

        As a preliminary matter, the Court rejects Plaintiffs’ argument that the Court
  need not examine whether the Speed Filter is a neutral tool in light of the Ninth
  Circuit’s decision in Dyroff. There, the plaintiff similarly argued that the CDA did not
  apply to her claims because she was trying to hold the defendant website liable for its
  own “content” – namely, the recommendation and notification functions. 934 F.3d at
  1096. The Ninth Circuit rejected the plaintiff’s argument because it determined that
  the defendant “did not create content on [the website], in whole or in part.” Id.
  (emphasis added). Instead, the court held that the defendant’s “functions, including
  recommendations and notifications, were content-neutral tools used to facilitate
  communications.” Id. (emphasis added). In other words, the Court cannot simply
  presume that the Speed Filter is “content” because Plaintiffs allege that it is; rather, the
  Court must determine whether the Speed Filter is a “content-neutral tool” or “content.”

         In Fair Housing Council of San Fernando Valley v. Roommates.Com, LLC
  (Roommates), the Ninth Circuit explained that a website operator does not become
  liable as an “information content provider” merely by “augmenting the content [of
  online material] generally.” 521 F.3d 1157, 1167–68 (9th Cir. 2008) (en banc). Rather,
  the website must contribute “materially . . . to its alleged unlawfulness.” Id. at 1167-
  68 (emphasis added). A website does not so “contribute” when it merely provides
  third parties with “neutral tools” to create web content, even if the website knows that
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              8
Case
 Case2:19-cv-04504-MWF-KS
       2:19-cv-04504-MWF-KS Document
                             Document64-1 Filed 02/25/20
                                      61 Filed  03/18/20 Page
                                                         Page 910ofof1516 Page
                                                                           PageIDID#:484
                                                                                     #:542


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

   Case No. CV 19-4504-MWF (KSx)                          Date: February 25, 2020
   Title:   Carly Lemmon, et al. v. Snap, Inc.

   the third parties are using such tools to create illegal content. See, e.g., id. at 1169; id.
   at 1169, n. 24 (noting that where a plaintiff brings a claim “based on a website
   operator’s passive acquiescence in the misconduct of its users,” the website operator
   generally will be immune “even if the users committed their misconduct using tools of
   general availability provided by the website operator”).

          With this backdrop, the Ninth Circuit examined whether CDA immunity applied
   to three “functions” performed by the defendant Roommate, which operated a website
   designed to match people renting out spare rooms with people looking for a place to
   live. Id. at 1161, 1164-74. First, Roommate posed questions about sex, family status,
   and sexual orientation to prospective subscribers, and the subscribers were required to
   answer these questions as a condition of using Roommate’s service. Id. at 1164. The
   Ninth Circuit held that CDA immunity did not apply to this function because
   Roommate created the questions and choice of answers and forced subscribers to
   answer them. Id. Second, Roommate developed and displayed the subscribers’
   discriminatory preferences. Id. at 1165. Although Roommate’s subscribers provided
   the information at issue, Roommate developed, in part, the information because it
   required subscribers to provide the information as a condition of accessing its services
   and provided a limited set of pre-populated answers through drop-down menus. Id. at
   1166. The Ninth Circuit therefore concluded that CDA immunity also did not apply to
   this function. Id. Third, Roommate published the subscribers’ discriminatory
   statements displayed in the “Additional Comments” section. Id. at 1173. Because
   Roommate presented “a blank text box,” did not provide any specific guidance as to
   what the comments should contain, and did not urge subscribers to input
   discriminatory preferences, the Ninth Circuit determined that Roommate was not
   responsible, in whole or in part, for the development of this function. Id. at 1173-74.

          In Dyroff, the Ninth Circuit further elaborated on this standard. There, the
   plaintiff brought an action against an operator of the “Experience Project” website after
   her son died from a heroin overdose. 934 F.3d at 1094. The website allowed users to
   register anonymously, recommended users to join certain groups based on the content
   of their posts and other attributes, and sent email notifications when a user posted
   content to a group. Id. The plaintiff’s son posted in a “heroin-related group” regarding

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              9
Case
 Case2:19-cv-04504-MWF-KS
      2:19-cv-04504-MWF-KS Document
                            Document64-1 Filed02/25/20
                                     61 Filed  03/18/20 Page
                                                         Page10
                                                              11ofof15
                                                                     16 Page
                                                                         PageID
                                                                              ID#:485
                                                                                 #:543


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

   Case No. CV 19-4504-MWF (KSx)                       Date: February 25, 2020
   Title:   Carly Lemmon, et al. v. Snap, Inc.

   where to purchase heroin, received an email notification regarding his post, and
   ultimately connected off the site to purchase heroin from a contact he made on the site.
   Id. at 1095.

          The plaintiff argued that the CDA did not apply because she was trying to hold
   the website operator liable for its own “content” – namely, the recommendation and
   notification functions. Id. at 1096. Specifically, the plaintiff alleged that these
   features:

         (1) allowed users to traffic anonymously in illegal, deadly narcotics and to
         create groups dedicated to their sale and use; (2) steered users to additional
         groups dedicated to the sale and use of narcotics; (3) sent users alerts to
         posts within groups that were dedicated to the sale and use of narcotics; (4)
         permitted users to remain active accountholders despite evidence that they
         openly engaged in drug trafficking and that law enforcement had
         undertaken related investigations; and (5) demonstrated antipathy toward
         law enforcement efforts to stop illegal activity on Experience Project.

   Id. at 1095.

          The Ninth Circuit disagreed with the plaintiff. It held that the website operator
   was “immune from liability under the CDA because its functions, including
   recommendations and notifications, were content-neutral tools used to facilitate
   communications.” Id. at 1096. In reaching this determination, the Circuit reasoned
   that the functions “most resemble the ‘Additional Comments’ features in
   Roommates.com in that Experience Project users . . . were not required to disclose that
   they were looking for heroin or other illegal drugs.” Id. at 1099. “The
   recommendation and notification functions helped facilitate this user-to-user
   communication, but it did not materially contribute, as Plaintiff argues, to the alleged
   unlawfulness of the content.” Id. In other words, because the “[p]laintiff cannot and
   does not plead that Ultimate Software required users to post specific content, made
   suggestions regarding the content of potential user posts, or contributed to making
   unlawful or objectionable user posts[,] Ultimate Software [was] entitled to immunity

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              10
Case
 Case2:19-cv-04504-MWF-KS
      2:19-cv-04504-MWF-KS Document
                            Document64-1 Filed02/25/20
                                     61 Filed  03/18/20 Page
                                                         Page11
                                                              12ofof15
                                                                     16 Page
                                                                         PageID
                                                                              ID#:486
                                                                                 #:544


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

   Case No. CV 19-4504-MWF (KSx)                      Date: February 25, 2020
   Title:   Carly Lemmon, et al. v. Snap, Inc.

   under the plain terms of Section 230 and case law as a publisher of third-party
   content.” Id. (emphasis added).

          Applying this standard, district courts have held that the CDA does not protect
   website operators when “it created the tortious content.” Anthony v. Yahoo Inc., 421 F.
   Supp. 2d 1257, 1262–63 (N.D. Cal. 2006) (emphasis in original) (no CDA immunity
   where the defendant allegedly created false dating profiles to retain customers); Fraley
   v. Facebook, Inc., 830 F. Supp. 2d 785, 801 (N.D. Cal. 2011) (no CDA immunity
   where the “[p]laintiffs allege[d] that Facebook create[d] content by deceptively
   mistranslating members’ actions, such as clicking on a ‘Like’ button on a company’s
   page, into the words ‘Plaintiff likes [Brand],’ and further combining that text with
   Plaintiff’s photograph, the company’s logo, and the label ‘Sponsored Story.’”);
   Opperman v. Path, Inc., 87 F. Supp. 3d 1018, 1044 (N.D. Cal. 2014) (no CDA
   immunity where Plaintiffs alleged that Apple’s iOS Human Interface Guidelines
   encouraged data theft and where the guidelines contained “several suggestions that do,
   on their face, appear to encourage the practices Plaintiffs complain of in this case”).

          In contrast, other courts have determined that CDA immunity applies where the
   website merely provides a framework that could be utilized for proper or improper
   purposes by the user. See, e.g., Carafano v. Metrosplash.com, Inc., 339 F.3d 1119,
   1125 (9th Cir. 2003) (CDA immunity applies to a dating website even though some of
   the content was formulated in response to the website’s questionnaire because “the
   selection of the content was left exclusively to the user”) (emphasis added); Goddard
   v. Google, Inc., 640 F. Supp. 2d 1193, 1197 (N.D. Cal. 2009) (CDA immunity applies
   where the plaintiff alleged that Google's suggestion tool, which used an algorithm to
   suggest specific keywords to advertisers, caused advertisers to post unlawful
   advertisements more frequently); Marshall’s Locksmith Serv. Inc. v. Google, LLC, 925
   F.3d 1263, 1269 (D.C. Cir. 2019) (“the defendants’ translation of information that
   comes from the scam locksmiths’ webpages – in particular, exact street addresses –
   into map pinpoints” does not take the defendants beyond the scope of section 230
   immunity; “[t]he underlying information is entirely provided by the third party, and the
   choice of presentation does not itself convert the search engine into an information
   content provider”).

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              11
Case
 Case2:19-cv-04504-MWF-KS
      2:19-cv-04504-MWF-KS Document
                            Document64-1 Filed02/25/20
                                     61 Filed  03/18/20 Page
                                                         Page12
                                                              13ofof15
                                                                     16 Page
                                                                         PageID
                                                                              ID#:487
                                                                                 #:545


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

   Case No. CV 19-4504-MWF (KSx)                        Date: February 25, 2020
   Title:   Carly Lemmon, et al. v. Snap, Inc.

           The Court concludes that the Speed Filter is a neutral tool, which can be utilized
   for both proper and improper purposes. The Speed Filter is essentially a speedometer
   tool, which allows Defendant’s users to capture and share their speeds with others.
   The Speed Filter can be used at low or high speeds, and Defendant does not require
   any user to Snap a high speed. While Plaintiffs allege that some users believe that they
   will be rewarded by recording a 100-MPH or faster Snap, they do not allege that Snap
   actually rewards its users for doing so. In fact, when a user first opens the Speed
   Filter, a warning appears on the app stating “Please, DO NOT Snap and drive.” (RJN,
   Ex. A). When a user’s speed exceeds 15 m.p.h., another similar warning appears on
   the app. (RJN, Ex. B). While a user might use the Speed Filter to Snap a high number,
   the selection of this content (or number) appears to be entirely left to the user, and
   based on the warnings, capturing the speed while driving is in fact discouraged by
   Defendant.

          Plaintiffs argue that this case can be distinguished from other cases where CDA
   immunity applied because Plaintiffs are not seeking to hold Defendant liable for “any
   user content.” (Opp. at 22). Plaintiffs reiterated this argument at the hearing.
   However, central to Plaintiffs’ claim is that the users are using the Speed Filter to
   capture and share a 100-MPH or higher number Snap, i.e., to create user content.
   (See, e.g., FAC ¶ 33 (“Snap knew or should have known that, prior to May 28, 2017,
   that many of its users have been driving, or were passengers in, cars at speeds of 100
   MPH or more because they want to use the Snapchat to capture a mobile photo or
   video showing them hitting 100 MPH and then share the Snap with their friends.); id. ¶
   35 (“‘[L]ooking at the speedometer in your car isn’t as much fun’ as ‘capturing the car
   accelerating on camera and then sharing with all your friends.’”)). The Court cannot
   ignore the fact that the content itself, the 100-MPH-Snap (or other high-speed Snaps) is
   at the crux of Plaintiffs’ claims. In other words, despite Plaintiffs’ assertions to the
   contrary, it appears that Plaintiffs are seeking to hold Defendant responsible for failing
   to regulate what the users post through the Speed Filter; if the users were not motivated
   to capture their high speeds for content, they would not speed.

          Moreover, the Court cannot meaningfully distinguish the situation here from
   other cases, which have similarly rejected the plaintiff’s efforts to plead around the

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              12
Case
 Case2:19-cv-04504-MWF-KS
      2:19-cv-04504-MWF-KS Document
                            Document64-1 Filed02/25/20
                                     61 Filed  03/18/20 Page
                                                         Page13
                                                              14ofof15
                                                                     16 Page
                                                                         PageID
                                                                              ID#:488
                                                                                 #:546


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

   Case No. CV 19-4504-MWF (KSx)                         Date: February 25, 2020
   Title:   Carly Lemmon, et al. v. Snap, Inc.

   CDA requirement by alleging that the website’s features promoted the users to engage
   in illegal conduct. See, e.g., Jane Doe No. 1 v. Backpage.com, LLC, 817 F.3d 12, 22
   (1st Cir. 2016) (“We hold that claims that a website facilitates illegal conduct through
   its posting rules necessarily treat the website as a publisher or speaker of content
   provided by third parties and, thus, are precluded by section 230(c)(1).”); see also
   Roommates, 521 F.3d at 1169 (“If an individual uses an ordinary search engine to
   query for a ‘white roommate,’ the search engine has not contributed to any alleged
   unlawfulness in the individual’s conduct; providing neutral tools to carry out what may
   be unlawful or illicit searches does not amount to ‘development’ for purposes of the
   immunity exception.”) (emphasis in original).

          Plaintiffs also argued that the harm here was not caused by any user content.
   (Opp. at 24). However, as Defendant notes, this fact is not determinative. For
   example, in Doe II v. MySpace Inc., the California Court of Appeal held that the “CDA
   applies even when the alleged harm actually resulted from conduct that occurred
   outside of the information exchanged, whether that information was actionable or not.”
   175 Cal. App. 4th 561, 573, 96 Cal. Rptr. 3d 148 (2009). Therefore, even though the
   plaintiffs there were harmed offline when they were sexually assaulted by people they
   met through the website, the court held that CDA immunity applied. Similarly, the
   Court concludes that CDA immunity applies even if Plaintiffs here were harmed by the
   users’ conduct of speeding.

          The Court is also guided by the Ninth Circuit, which has instructed courts to
   apply CDA broadly. “Websites are complicated enterprises, and there will always be
   close cases where a clever lawyer could argue that something the website operator did
   encouraged the illegality.” Roommates, 521 F.3d at 1174 (emphasis in original).
   “Such close cases . . . must be resolved in favor of immunity, lest we cut the heart out
   of section 230 by forcing websites to face death by ten thousand duck-bites, fighting
   off claims that they promoted or encouraged—or at least tacitly assented to—the
   illegality of third parties.” Id. In other words, “[w]here it is very clear that the website
   directly participates in developing the alleged illegality—as it is clear here with respect
   to Roommate’s questions, answers and the resulting profile pages—immunity will be
   lost.” Id. (emphasis added). “But in cases of enhancement by implication or

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              13
Case
 Case2:19-cv-04504-MWF-KS
      2:19-cv-04504-MWF-KS Document
                            Document64-1 Filed02/25/20
                                     61 Filed  03/18/20 Page
                                                         Page14
                                                              15ofof15
                                                                     16 Page
                                                                         PageID
                                                                              ID#:489
                                                                                 #:547


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

   Case No. CV 19-4504-MWF (KSx)                        Date: February 25, 2020
   Title:   Carly Lemmon, et al. v. Snap, Inc.

   development by inference—such as with respect to the ‘Additional Comments’ here—
   section 230 must be interpreted to protect websites not merely from ultimate liability,
   but from having to fight costly and protracted legal battles.” Id. at 1174-75 (emphasis
   added).

          Based on Plaintiffs’ allegations, the Court cannot conclude that “it is very clear”
   that the Defendant “directly participated” in developing the alleged illegality. For
   example, Plaintiffs do not allege that Defendant asked its users to capture a Snap with
   a high speed or even suggested that they should do so. Instead, Plaintiffs’ allegations
   appear to amount to “enhancement by implication or development by inference” – that
   the Speed Filter impliedly suggested to users that they should Snap a 100-MPH-Snap.
   However, in such a close scenario, the Ninth Circuit has held that section 230
   immunity applies.

         The Court recognizes this outcome is inconsistent with the Georgia Court of
   Appeal’s decision, which held that CDA immunity does not apply to the Speed Filter.
   See Maynard v. Snapchat, Inc., 346 App. 131, 816 S.E. 2d 77 (Ga. Ct. App. 2018).
   However, because the Maynard court did not examine or apply any of the Ninth
   Circuit case law relating to the application of CDA immunity to “neutral tools,” the
   Court does not find the holding in Maynard to be persuasive.

        Because the Court concludes that CDA immunity applies, the Court need not
   examine whether Plaintiffs’ claim should be dismissed on additional grounds.

   IV.   CONCLUSION

         For the reasons discussed above, Defendant’s Motion is GRANTED.
   Ordinarily, the Court would grant leave to amend, but here the facts relating to CDA
   immunity are undisputed and any amendment would be futile. Accordingly, the
   Motion is GRANTED without leave to amend, and the action is DISMISSED.




   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              14
Case
 Case2:19-cv-04504-MWF-KS
      2:19-cv-04504-MWF-KS Document
                            Document64-1 Filed02/25/20
                                     61 Filed  03/18/20 Page
                                                         Page15
                                                              16ofof15
                                                                     16 Page
                                                                         PageID
                                                                              ID#:490
                                                                                 #:548


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

   Case No. CV 19-4504-MWF (KSx)                      Date: February 25, 2020
   Title:   Carly Lemmon, et al. v. Snap, Inc.

         This Order shall constitute notice of entry of judgment pursuant to Federal Rule
   of Civil Procedure 58. The Court ORDERS the Clerk to treat this Order, and its entry
   on the docket, as an entry of judgment. Local Rule 58-6.

         IT IS SO ORDERED.




   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              15
